Citation Nr: 1519099	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-27 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the prostate, to include as due to herbicide exposure.

2.   Entitlement to service connection for hypertension, claimed as high blood pressure.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for severe peripheral vascular insufficiency of the right leg, claimed as leg disease.

6.  Entitlement to service connection for severe peripheral vascular insufficiency of the left leg, claimed as leg disease.

7.  Entitlement to service connection for skin fungus.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to January 1954, to include service in Korea.  He was awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for adenocarcinoma of the prostate, right and left leg severe peripheral vascular insufficiency, high blood pressure, heart disease, PTSD and skin fungus.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2010. 

This appeal also arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for tinnitus..  In January 2010, the Veteran filed a NOD.  A SOC was issued in May 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In October 2014, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA reveals that such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Finally, with the exception of a February 2015 Informal Hearing Presentation submitted by the Veteran's representative, the documents contained in the Veteran's VBMS file are also either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision addressing the claims for service connection for adenocarcinoma of the prostate, heart disease, PTSD and hypertension is set forth below. The remaining claims for service connection are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prostate cancer is among the diseases for which VA's Secretary has recognized that there exists an etiological relationship with herbicide exposure.

3. The Veteran is not presumed to have been exposed to herbicides, as he did not serve on active duty in the Republic of Vietnam during the Vietnam era from January 9, 1962 to May 7, 1975, or in a unit that operated in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971. 

4.  The persuasive, objective evidence does not establish that Veteran was actually exposed to herbicides during his period of service, as alleged. 

5.  Adenocarcinoma of the prostate was first diagnosed in 2006, more than 50 years after the Veteran's discharge from service, and there is no competent evidence or opinion that even suggests that the adenocarcinoma of the prostate that manifested many years after service is in any way medically-related to his active military service.

6.  Hypertension was not shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of hypertension during and since service; and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between this disability and the Veteran's service.

7.  Although the Veteran has generally asserted that he suffers from a heart disease, there is no competent, probative evidence indicating  that he has, or at any point pertinent to this appeal has had, a diagnosis of  heart disability.

8.  Although the Veteran has asserted having PTSD that was caused or aggravated by his service, the pertinent medical evidence indicates that the Veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection adenocarcinoma of the prostate, claimed as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A.    §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for heart disease are not met.  38 U.S.C.A.    §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A.     § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an August 2008 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claims for service connection for prostate cancer, heart disease, PTSD and high blood pressure.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2009 rating decision reflects the AOJ's initial adjudication of these claims for service connection after the issuance of the August 2008 letter.  

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's post-service VA and private treatment records as well as the reports of the VA examination.  Also of record and considered in connection with the claims are the various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on any claim herein decided, prior to appellate consideration, is required. 

The Board acknowledges that, with the exception of the January 1954 service discharge examination report, there are no service treatment records for the Veteran in the record.  After requesting them in conjunction with the instant claims, the AOJ was informed in September 2008 that there were no service treatment records as the records were fire-related.  Here, the Board finds that the AOJ has undertaken appropriate actions in attempting to obtain service records, including efforts undertaken to reconstruct the record.  In an April 2010 letter, the AOJ informed the Veteran that his service records were unable to be found.  He was asked to furnish any service records he had in his possession.  He was also informed of potential substitute evidence and requested to submit NA Form 13055 to assist in reconstructing the records; the Veteran responded to this letter in May 2010.  The AOJ subsequently obtained morning reports from the 21st Infantry Division, Company G, dated from August 1952 to July 1953.  Further, an August 2010 Personnel Information Exchange System (PIES) response indicates that Army sick reports ended after March 1953.  

Given the missing service treatment records, VA has a heightened duty to assist the Veteran in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The AOJ met this heightened duty here, advising the Veteran of the lack of availability of his service treatment records; informing him of the alternative forms of evidence that can be developed to substantiate the claim; and otherwise expending exhaustive efforts to obtain the Veteran's service treatment records.  As such, no further AOJ action in this regard is warranted.

The Board also notes that a January 2009 inquiry indicates that the Veteran receives Social Security Administration (SSA), benefits but that he did not receive disability benefits.  The report of a September 2008 VA examination documents the Veteran's report that he had retired from work in 2000.  However, as there is no indication in the record that the Veteran has applied for, or been awarded, SSA disability benefits-records associated with which, potentially, may be relevant to the adjudication of VA benefit claims-no further development in this regard is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of these claims.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

If a chronic disease, such as psychosis and cardiovascular-renal disease, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

A.  Prostate Adenocarcinoma and Hypertension

The Veteran contends that his prostate cancer and hypertension each result from service.  Specifically, he contends that his prostate cancer is the result of his exposure to herbicides while serving in Korea; he also contends that he was discharged from service with these conditions.

The available service treatment records consist of a January 1954 service discharge examination report, in which the examiner found the Veteran's genitourinary, heart and vascular systems to be normal.  His blood pressure was noted to be 110/80.  The post-service treatment records document the treatment and diagnosis of a prostate adenocarcinoma beginning in April 2006, as well as the diagnosis and treatment of hypertension since March 2009.

In addition to the basic legal authority cited above, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).   If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.      § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who is presumed exposed to herbicide agents and develops one of the identified conditions.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds the record does not support an award of service connection on the basis of the claimed exposure to herbicides for either disability.

The Veteran contends that the Veteran was exposed to herbicides while serving in Korea from February 1952 to January 1954.  However, no objective or persuasive evidence establishes that herbicides were used in Korea during the Veteran's service.  Also, as previously noted, the Veteran did not serve in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) or in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971, as required in order for the herbicide exposure presumption to apply.  See 38 C.F.R. § 3.307(a)(6)(iii), (iv).  The Board notes that VA only provides a presumption of exposure to herbicides during specific time frames when herbicides were known to be actively used.  See 38 C.F.R.           § 3.307(a)(6).  Moreover, the Board notes that the Veteran's representative acknowledged that the Veteran's service in Korea occurred well before the time period that VA recognizes that herbicides were used in Korea in its February 2015 Informal Hearing Presentation.  The Board thus finds that the Veteran's claimed herbicides exposure is not presumed or established. 

The Board has also considered that if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37  (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

As indicated above, the Veteran is in receipt of the Combat Action Ribbon.  This award is indicative of exposure to combat during service, a fact which affects the Veteran's burden of proof in connection with his service connection claims.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

However, his assertions of herbicide exposure are not consistent with the circumstances, conditions, or hardships of his service, and exposure to herbicides may not be presumed.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Notably, the Veteran has provided no evidence or argument in support of his assertions that he was exposed to herbicides while serving in Korea during the early 1950s.  Moreover, the Veteran has not offered any personal observations regarding the use of herbicides in Korea but rather stated that the Department of Defense had acknowledged the use of herbicides during the Korea conflict.  As detailed above, such herbicide use occurred many years after the Veteran's service in Korea.  As such, the Board finds that the Veteran's assertions regarding combat exposure to herbicides to be inconsistent with the circumstances, conditions or hardships of his service and to be without merit.

Notwithstanding the above, the Board, like the AOJ, has also considered the Veteran's claims under other theories of entitlement.  The Board likewise finds, however, that no other legal theory provides a basis for an award of service connection for the disability at issue. 

In this case, the service treatment records reflect no complaints, findings, or diagnoses pertinent to adenocarcinoma of the prostate and/or hypertension.  In fact, the Board notes that the Veteran's genitourinary, heart and vascular systems were found to be normal on a January 1954 discharge examination.  In addition, the evidence does not show that he manifested symptoms of or was diagnosed with adenocarcinoma of the prostate or cardiovascular renal disease within his first post-service year.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 (providing for a rebuttable presumptive service connection for certain chronic diseases, to include malignant tumor and cardiovascular renal disease, if manifested to a compensable degree within a prescribed period following service discharge).

In this regard, as noted, the evidence of record shows that the Veteran has been diagnosed and treated for adenocarcinoma of the prostate since at least April 2006 and hypertension since at least March 2009, and there is no lay or medical evidence of record that shows either disability was manifested or diagnosed prior April 2006 or March 2009, respectively.  The Board also notes that the passage of more than 50 years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the lack of any evidence, or even lay assertions, of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b). 

Significantly, moreover, there also is no competent evidence or opinion even suggesting that there exists a medical nexus between the adenocarcinoma of the prostate and/or hypertension diagnosed many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Furthermore, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's adenocarcinoma of the prostate and/or hypertension.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has current disabilities of adenocarcinoma of the prostate and hypertension, but there is nothing to indicate that these disabilities may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran has not contended that he experienced any symptoms related to adenocarcinoma of the prostate and/or hypertension during service and the clinical evidence does not reflect such symptoms for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests that his adenocarcinoma of the prostate and/or hypertension is related to service. 

Moreover, in the absence of evidence of an in-service disease or injury-here, of herbicide exposure, as alleged-a remand of this claim for an examination or to obtain an opinion as to the etiology of the Veteran's adenocarcinoma of the prostate and/or hypertension would in essence place the examining physician in the role of a fact finder, which is the Board's responsibility.  In other words, any medical opinion which provides a nexus between the Veteran's adenocarcinoma of the prostate and/or hypertension and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of these claims, i.e. that he was exposed to herbicide agents.  However, a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's adenocarcinoma of the prostate and hypertension.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, as for any direct assertions by the Veteran and/or his representative as to diagnosis or medical etiology, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The medical matters of the diagnosis and etiology of adenocarcinoma of the prostate and/or hypertension is a matter within the province of trained medical  professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed adenocarcinoma is a complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative are shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus do not constitute competent evidence on this point, and, thus, have no probative value.

The Board further points out that, to the extent that the Veteran contends that service connection for adenocarcinoma of the prostate and hypertension are warranted on a secondary basis, there is no legal basis of granting service connection for either disability on this basis.  The Veteran is not been awarded service connection for any disability nor has he identified the primary disability to  which the adenocarcinoma of the prostate and hypertension are purportedly secondary.  Where, as here, service connection for a primary disability has not been awarded, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, any assertions as to 
entitlement to secondary service connection for adenocarcinoma of the prostate and 



hypertension are without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430(1994).

B.  Heart Disease and PTSD

The Veteran generally contends that he suffers from a heart disorder and PTSD as a result of his service and he was discharged from service with these conditions.  He has provided no specific argument in support of his claims.

The available service treatment records include a January 1954 service discharge examination, which found the Veteran to psychiatrically normal and his heart to be normal.

The post-service treatment records are negative for complaints, treatments or diagnoses related to any heart disorder and/or PTSD.  In a September 2008 report of VA PTSD examination, the psychiatrist found that the Veteran did not meet the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for a diagnosis of PTSD and noted that the Veteran was not able to specify and describe in detail a severe traumatic event experienced in combat.  The psychiatrist further noted that the Veteran was not observed to become anxious, distressed or depressed when he was expressing his experiences in Korea and that he did not report feelings of intense fear, helplessness or horror at the time when he was in Korea.

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to these claims has had, heart disease and/or PTSD.  As noted, no diagnosis of any heart disease and/or PTSD is documented in the medical evidence of record.  Notably, neither the Veteran nor his representative has submitted or identified any medical evidence to indicate otherwise.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303, 3.304, 3.310.  Thus, where, as here, medical evidence indicates that, fundamentally, the Veteran does not have-at, at no point pertinent to this appeal, has had-either of the disabilities for which service connection is sought, there can be no valid claim for service connection.

Finally, as for any direct assertions by the Veteran and/or his representative as to diagnosis or medical etiology, the Board finds that no such assertions provide persuasive evidence in support of either claim.  The medical matters of the diagnosis and etiology of heart disease and  PTSD are matters within the province of trained medical professionals.  See Jones, supra.   Although lay persons are competent to provide opinions on some medical matters (see Kahana, supra), here, the specific matters of the diagnosis and etiology of claimed heart disease and/or PTSD are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As neither the Veteran nor his representative is  shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on either diagnosis or etiology in connection with these claims.  See, e.g., Bostain, supra.  Hence, the lay assertions in this regard have no probative value.

C.  Conclusion

For all the foregoing reasons, the claims for service connection for adenocarcinoma of the prostate, hypertension, heart disease and PTSD must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports one or more required element(s) of each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

Service connection for adenocarcinoma of the prostate, claimed as due to herbicide exposure, is denied.

Service connection for hypertension, claimed as high blood pressure, is denied.


Service connection for heart disease is denied.

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran contends that his right and left leg disabilities and skin fungus are the result of his service.  Specifically, he contends that such conditions were the result of combat service in Korea.  A January 1954 service discharge examination found the Veteran's lower extremities to be normal but did note a well-healed scar on the left lower leg; no further information was provided regarding the nature or etiology of this scar.  The post-service treatment records reflect findings of left leg cellulitis in a November 2005 private treatment note, a diagnosis of a right leg ulcer in an August 2008 private treatment note and an assessment of peripheral artery disease with statis dermatitis and bilateral leg ulcers in a February 2008 VA treatment note.  In addition, he has not been afforded a VA examination to determine the etiology of his claimed right and left leg disabilities and skin fungus.  

With regards to the tinnitus, the Veteran has alleged that it was the result of his in-service noise exposure in Korea.  Post-service treatment records do not reflect a specific diagnosis of tinnitus but tinnitus is listed as a "Problem" in a February 2008 VA treatment note.  An October 2010 VA audiological evaluation indicated that there were no current complaints of tinnitus and no etiology opinion was provided.  The Board notes that the Veteran is competent to offer probative evidence as to the presence, onset, quality and continuity of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay evidence is competent to establish such disorders as tinnitus, which are characterized by unique and readily identifiable features that are capable of lay "observation".) 

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further examination to obtain sufficient findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claims for service connection for a right and left leg disabilities and skin fungus.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  In connection with the claim involving tinnitus, the AOJ should also arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran in October 2010.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed medically necessary.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for further examinations, to ensure that all due process requirements are met, and that the record is complete, he AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the San Juan VA Medical Center and that records from that facility dated through May 2009 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from San Juan VA Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from March 2009 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the October 2010 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an audiologist or appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to the current tinnitus, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during or was otherwise incurred in service.  The examiner should discuss the significance, if any, the intermittent nature of the Veteran's reported symptoms of tinnitus.

In rendering the requested opinion, the audiologist must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure and as to onset and continuity of symptoms..

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided..

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by (an) appropriate physician(s), to obtain medical information as to the current nature and etiology of claimed right and left leg disabilities, and skin fungus.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to each individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all diagnoses related to the Veteran's claimed right and left leg disability and skin fungus   The physician should identify all such disorders that have been present at any time since July 2008 (even if currently resolved).  

Then, with respect  to each such diagnosis, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service.  

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include specific comment on the Veteran's contentions that his conditions are the result of his combat service in Korea.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided..

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


